Exhibit 10.4

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (the "Agreement") is entered into as of January 1,
2016 between ASPIRITY HOLDINGS, LLC., a Minnesota limited liability company (the
"Company"), located in Minneapolis, Minnesota, and Jeremy E. Schupp
(“Executive”).

 

RECITALS:

 

A. The Company currently employs the Executive as its Vice President and Chief
Operating Officer.

 

B. At the direction of the Board of Directors of the Company, the Company
desires to enter into this Agreement with the Executive to set forth the terms
and conditions of the Executive’s employment and to provide certain severance
benefits and change of control protections to the Executive.

 

C. The Executive wishes to enter into this Agreement to set forth the terms and
conditions of the Executive’s employment and to provide certain severance
benefits and change of control protections to the Executive.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:

 

1. Definitions. The following terms as used herein shall have the following
meanings:

 

(a) "Annual Bonus" means the cash annual bonus based on the achievement of
annual performance goals or any short-term incentive or bonus plan established
by the Board of Directors or the Compensation Committee of the Board of
Directors of the Company from time to time.

 

(b) "Base Salary" means the base salary payable to the Executive pursuant to
Section 2(c).



 

(c) "Cause" means termination of the Executive in the event that the Executive:
(i) has repeatedly failed to perform the material duties specified for the
position to which the Executive has been elected, which failure is willful and
deliberate; (ii) has engaged in an act or acts of dishonesty which is or are
intended to result in substantial personal enrichment for the Executive; (iii)
has knowingly engaged in conduct which is materially injurious to the Company;
(iv) is convicted of, or pleads nolo contendere to (A) any felony (other than
any felony arising out of negligence), or (B) any crime or offense involving
dishonesty with respect to the Company; (v) has failed to comply with the
covenants contained in Sections 9, 11 and 12 of this Agreement as determined in
accordance with Section 14 hereof; or (vi) knowingly provides materially
misleading information concerning the Company to the Board of Directors of the
Company, any governmental body or regulatory agency or any lender or other
financing source or proposed financing source of the Company.

 



1

 

 

 

(d) A "Change in Control" shall be deemed to have occurred if:

 

(i) any "Person" or "Persons" (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934) becomes a beneficial owner, directly or
indirectly, of securities representing 50% or more of the fair market value or
total voting power of all of the Company's then outstanding securities, except
for the issuance of securities in any public financing that is approved by the
Board of Directors; or

 

(ii) the equity holders of the Company approve the sale of all, or substantially
all, of the business or assets of the Company or the liquidation or dissolution
of the Company, or the equity holders of the Company approve the merger,
consolidation or other corporate reorganization of the Company under
circumstances in which the equity holders of the Company immediately prior to
such merger, consolidation or reorganization do not own more than 50% of the
voting power of the securities of the surviving party immediately after such
merger, consolidation or reorganization.

 

(e) "Confidential Information" means any information which is proprietary or
unique to the Company or any subsidiary of the Company, including but not
limited to trade secret information, matters of a technical nature such as
processes, devices, techniques, data and formulas, research subjects and
results, marketing methods, plans and strategies, operations, products,
revenues, expenses, profits, sales, key personnel , customers, suppliers,
pricing policies, any information concerning the marketing and other business
affairs and methods of the Company which is not readily available in the
Company's industry, and any information the Company or any subsidiary has
indicated is confidential.

 

(f) "Good Reason" means termination by the Executive in the event that (i) the
Executive is not at all times the duly elected to the position of President and
Chief Executive Officer; (ii) there is any material reduction in the scope of
the Executive's authority and responsibility; (iii) there is a reduction in the
Executive's Base Salary or a material reduction in the other benefits to which
the Executive is entitled; (iv) the Company requires the Executive's principal
place of employment to be anywhere other than the Company's principal executive
offices, or there is a relocation of the Company's principal executive offices
outside of Minneapolis/St. Paul, Minnesota metropolitan area; (v) the Company
otherwise fails to perform its obligations under this Agreement; (vi) a Change
in Control has occurred and either (x) the Executive dies or becomes permanently
disabled (as determined by reference to the Company's long-term disability plan
if it has such a plan) prior to the first anniversary of the Change in Control
or (y) elects to terminate employment with the Company regardless of the reason
therefor by giving the Company written notice thereof within the 60-day period
immediately following the first anniversary of the Change in Control, regardless
of the reason therefor, or (vii) the Company fails to obtain the agreement of a
successor referred by Section 18 hereof prior to the effectiveness of any
succession (unless the opinion described in Section 18 hereof is rendered to the
Executive).

 

(g) "Stock Incentives" means stock options, restricted stock, stock appreciation
rights, stock performance units or other stock incentives granted to the
Executive by the Compensation Committee or the Board of Directors under any
stock-based plan from time to time adopted by the Company.

 



2

 

 

(h) "Termination of Employment" or "terminate employment" as referenced herein
means the complete and intended termination of the employment relationship and a
separation from service with the Company and all companies or entities or
organizations with whom the Company would be considered a single employer
pursuant to subsections (b) and (c) of section 414 of the Code, section 409A of
the Code, sections 1.409A-3(a)(1) and 1.409A-1(h) of the Treasury Regulations,
and in accordance with section 1.409A-3(i)(2) of the Treasury

Regulations.

(i) "Termination Date" means the date on which the Executive ceases to be an
employee of the Company.

 

(j) "Work Product" means all inventions, creations, innovations, improvements,
technical information, systems, software developments, methods, designs,
analyses, drawings, reports, service marks, trademarks, tradenames, logos and
all similar or related information (whether patentable or un-patentable) which
relate to the Company's or any subsidiary's actual or anticipated business,
research and development or existing or future products or services which are
conceived, developed or made by the Executive (whether or not during usual
business hours and whether or not alone or in conjunction with any other person)
while employed by the Company (including those conceived, developed or made
prior to the date of this Agreement), together with all patent applications,
letters patent, trademark, tradename and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.

 

2. Employment and Duties; Term of Employment; Compensation.

 

(a) Employment and Duties. For the term stated in paragraph 2(b), the Company
hereby agrees to employ the Executive, and the Executive hereby accepts
employment, to perform the duties and responsibilities of Vice President and
Chief Operating Officer, together with such other responsibilities as are
consistent with such position and as are assigned by the Board of Directors of
the Company (the "Board") or its Chief Executive Officer (the "CEO") from time
to time as the case may be. The Executive agrees to devote his full business
time and effort to the diligent and faithful performance of his duties under the
direction of the Board. Such duties shall be performed from the Company's
principal executive office in Minneapolis, Minnesota or such other location as
permitted by the CEO.

 

(b) Term of Employment. Unless terminated as provided herein, the term of this
Agreement shall commence on January 1, 2016 and shall continue through December
31, 2016, provided that the term shall be automatically extended for successive
one year terms, commencing January 1, 2017, unless either party gives 90 days'
written notice that the term will not be automatically extended to the other
party prior to the date on which the automatic extension would be effective.

 

(c) Base Salary. As compensation for his services, the Executive shall be paid a
base salary at a minimum annual rate of $185,000 payable in accordance with the
Company's customary payroll practices, which salary shall be reviewed and may be
increased (but not decreased without the Executive's written consent) from time
to time at the discretion of the Compensation Committee or of the Board of
Directors of the Company.

 

 



3

 

 

(d) Annual Bonus. In addition to his Base Salary, the Executive also shall be
eligible to receive an Annual Bonus pursuant to an Incentive Plan approved by
the Board of Directors of the Company, a copy of which is attached hereto as
Exhibit A.

 

(e) Other Benefits. The Executive shall be entitled to participate in such
benefits as afforded to the Executive Management team from time to time.

 

(f) Business Expenses. The Company shall reimburse the Executive for reasonable
expenses incurred by the Executive in connection with the Executive performing
his duties under this Agreement and that are submitted within the time period
required under the Company's expense reimbursement policy

 

3. Termination of Employment Prior to a Change in Control of the Company.

 

(a) Death or Disability. In the event of the Executive's death or disability (as
defined in the Company's disability plan then in effect), the Company's
obligation to make further Base Salary payments hereunder shall thereupon
terminate. The Executive shall be entitled to receive (i) the Annual Bonus
payable with respect to the year prior to death or disability if it has not yet
been paid, and (ii) the Annual Bonus payable with respect to the year in which
death or disability occurs, prorated for the portion of such year up to the
Termination Date which shall be payable at the time the Annual Bonus for such
year is paid to other executives of the Company. The Executive's rights to other
compensation and benefits shall be determined under the then effective benefit
plans and policies of the Company applicable to executives.

 

(b) Termination for Cause by the Company. By following the procedure set forth
in paragraph 3(f), the Company shall have the right to terminate the employment
of the Executive for Cause. If the employment of the Executive is terminated by
the Company for Cause, the Executive's rights to compensation and benefits shall
be determined under the Company's benefit plans and policies applicable to
executives of the Company then in effect. If the employment of the Executive is
terminated by the Company for Cause, the Executive shall have no right to
severance benefits under this Section 3, but shall continue to be obligated
under Sections 9, 11 and 12 hereof. The Executive shall have the right to
continue health and life insurance under COBRA and/or state continuation of
coverage laws in effect on the Termination Date.

 

(c) Termination without Cause. If the Company terminates the Executive without
Cause, the Executive shall be entitled to the severance benefits described in
paragraph 3(g).

 

(d) Termination for Good Reason by the Executive. By following the procedure set
forth in paragraph 4(d), the Executive shall have the right to terminate his
employment with the Company for Good Reason. If the employment of the Executive
is terminated by the Executive for Good Reason, the Executive shall be entitled
to the severance benefits set forth in paragraph 3(g).

 



4

 

 

(e) Voluntary Resignation. The Executive may voluntarily terminate his
employment without Good Reason prior to the expiration of the term of this
Agreement by giving the Company at least ninety (90) days prior written notice
or such shorter period of time as the Company's Board of Directors may
determine. In the event the Executive voluntarily resigns, (i) the Executive's
rights to further Base Salary payments and the Annual Bonus (except for the
Annual Bonus for the immediately preceding year if it has not yet been paid to
the Executive shall be paid at the time the annual bonuses for such year are
paid to other executives of the Company) shall terminate on the effective date
of such resignation, (ii) the Executive's rights to other compensation and
benefits shall be determined under the benefit plans and policies applicable to
the Company's executives as then in effect, and (iii) the Executive shall
continue to be obligated under Sections 9, II and 12 hereof.

 

(f) Notice and Right to Cure. If the Company proposes to terminate the
employment of the Executive for Cause under paragraph 3(b), the Company shall
give written notice to the Executive specifying the reasons for such proposed
termination with particularity and, in the case of a termination for Cause under
clauses (i), (ii) or (iii) of the definition of "Cause", the Executive shall
have a reasonable opportunity to correct any curable situation to the reasonable
satisfaction of the Company, which period shall be no less than 10 days from the
Executive's receipt of the notice of proposed termination nor longer than the
period specified in such notice. Termination for Cause shall be effective by
giving written notice as specified in paragraph 20 or, in the case of
termination for Cause under clauses (i), (ii) or (iii) of the definition of
"Cause", following the period of the opportunity to correct if no correction has
been made.

 

(g) Severance Benefits Upon Termination. If the Executive's employment is
terminated without Cause by the Company or for Good Reason by the Executive
prior to a Change in Control, the Executive shall be entitled to the following
severance compensation and benefits:

 

(i) Base Salary. The Company shall pay the Executive the Executive's Base Salary
for twelve (12) months beginning with the Termination Date in accordance with
the Company's normal salary payment practices.

 

(ii) Bonus. If the Termination Date occurs before the Annual Bonus for any
preceding year has been paid, the Company shall pay to the Executive the amount
of the Executive's Annual Bonus for the preceding year when and as it would have
been paid if the Executive had remained employed by the Company.

 

(iii) Disability, Life Insurance and Medical/Dental Coverage; No Unpaid Vacation
or Sick Leave. The Company shall continue the disability, life insurance and
medical/dental coverage provided to the Executive immediately prior to the
Termination Date, subject to then existing Executive contribution requirements.
Such coverage shall be provided through the earlier to occur of the end of the
then term under paragraph 2(b) as if there had not been a Termination Date or
the date on which the Executive obtains comparable coverage provided by a new
employer. If and to the extent additional benefits are available, the Executive
has the right to continue health and life insurance benefits under COBRA laws in
effect on the Termination Date. The Executive shall not be deemed to have and
shall not be paid for any unpaid vacation or sick leave.

 



5

 

 

(iv) Stock Incentives. The Executive's rights with respect to Stock Incentives
shall be as described in the applicable Company plan and the applicable separate
agreements with the Executive, provided that in no event shall the payment of
severance benefits hereunder be deemed to be an extension of Executive's
employment for purposes of the vesting provisions of such plans and agreements.

 

(v) Withholding. Notwithstanding anything to the contrary herein, the Company
shall withhold from all severance benefits payable hereunder the sum of federal,
state and local taxes and other amounts which the Company is required by law or
believes appropriate to withhold.

 

(vi) Reimbursement of Business Expenses. The Company will reimburse the
Executive for all business expenses incurred prior to the Termination Date at
the time and in the manner consistent with Company policy.

 

4. Termination Following a Change in Control of the Company. In the event of a
Change in Control and within (and including) 24 months thereafter, the following
provisions shall apply:

 

(a) Termination for Cause by the Company. By following the procedure set forth
in paragraph 4(d)(i), the Company shall have the right to terminate the
employment of the Executive for Cause. If the employment of the Executive is
terminated by the Company for Cause, the Executive's rights to compensation and
benefits shall be determined under the Company's benefit plans and policies
applicable to executives of the Company then in effect.

 

(b) Termination for Good Reason by the Executive. By following the procedure set
forth in paragraph 4(d)(ii), the Executive shall have the right to terminate the
Executive's employment with the Company for Good Reason and shall be entitled to
the severance benefits set forth in paragraph 4(e).

 

(c) Termination Without Cause; Voluntary Resignation. If the Company terminates
the Executive's employment without Cause, the Executive shall be entitled to the
severance benefits set forth in paragraph 4(e). The Executive may voluntarily
terminate his employment without Good Reason prior to the expiration of the term
of this Agreement, and in such event, unless the voluntary resignation is
pursuant to clause (vi) in the definition of "Good Reason" in which case the
provisions of Paragraphs 4(b) and 4(e) shall apply, the Executive's rights to
further Base Salary payments and Annual Bonus (except, if the Termination Date
occurs before the Annual Bonus for any preceding year has been paid, the Company
shall pay to the Executive the amount of the Executive's Annual Bonus for the
preceding year when and as it would have been paid if the Executive had remained
employed by the Company) shall terminate on the effective date of such
resignation, the Executive's rights to other compensation and benefits shall be
determined under the benefit plans and policies applicable to the Company's
executives as then in effect, and the Executive shall continue to be obligated
under Sections 9, 11 and 12 hereof.

 

(d) Notice and Right to Cure.

 



6

 

 

(i) Termination by Company for Cause. If the Company proposes to terminate the
employment of the Executive for Cause, the Company shall give written notice to
the Executive specifying the reasons for such proposed termination with
particularity and, in the case of a termination for Cause under clause (i) of
the definition thereof, the Executive shall have a reasonable opportunity to
correct any curable situation to the reasonable satisfaction of the Board of
Directors of the Company, which period shall be no less than 30 days from the
Executive's receipt of the notice of proposed termination. Notwithstanding the
foregoing, the Executive's employment shall not be terminated for Cause unless
and until there shall be delivered to the Executive a copy of the resolution
duly adopted by the affirmative vote of not less than the majority of the
members of the Board of Directors of the Company at a meeting called and held
for the purpose (after reasonable notice to the Executive and an opportunity for
the Executive, together with the Executive's legal counsel, to be heard before
the Board of Directors) finding that, in the opinion of the Company's Board of
Directors, the Executive has engaged in conduct justifying a termination for
Cause.

 

(ii) Termination by Executive for Good Reason. If the Executive proposes to
terminate the Executive's employment for Good Reason (other than a termination
for Good Reason under clause (vi) of the definition thereof), the Executive
shall give written notice to the Company specifying the reason therefor with
particularity. In the event the Executive proposes to terminate employment for
Good Reason under clauses (i), (ii), (iii), (iv) or (vii) of the definition
thereof, the Termination Date shall be the date of such notice. In the event the
Executive proposes to terminate employment for Good Reason under clause (vi) of
the definition thereof, the Termination Date shall be the tenth calendar day
following such notice or, in the case of death or disability, the date on which
the Executive dies or becomes disabled. In the event the Executive proposes to
terminate employment for Good Reason under clause (v) of the definition thereof,
the Company will have an opportunity to correct any curable situation to the
reasonable satisfaction of the Executive within the period of time specified in
the Executive's notice which shall not be less than 30 days. If such correction
is not so made or the circumstances or situation is such that it is not curable,
within 30 days after the expiration of the time so fixed within which to correct
such situation, the Executive may give written notice to the Company that the
Executive's employment is terminated for Good Reason and the Termination Date
shall be the date of such notice.

 

(e) Severance Benefits for Change in Control.

 

(i) Base Salary. The Company shall pay the Executive a lump sum cash payment, no
later than 10 days after the Termination Date, in an amount equal to the
Executive's Base Salary multiplied by a factor of two (2).

 

(ii) Disability, Life Insurance and Medical/Dental Coverage; No Unpaid Vacation
or Sick Leave. The Company shall continue the disability, life insurance and
medical/dental coverage provided to the Executive immediately prior to the
Termination Date. Such coverage shall be provided by the Company at its sole
cost until the second (2nd) anniversary of the Termination Date. If and to the
extent additional benefits are available, the Executive has the right to
continue health and life insurance benefits under COBRA and/or state
continuation of coverage laws in effect on the Termination Date. The Executive
shall not be deemed to have and shall not be paid for any unpaid vacation or
sick leave.

 

 



7

 

 

(iii) Stock Incentives. Not later than 30 days after the Termination Date, the
Company shall pay the Executive a lump sum cash payment equal to the amount by
which the fair market value (determined as of the Termination Date) of the
number of shares of stock subject to any Stock Incentive granted to the
Executive is in excess of the exercise price or other amount of payment required
to be made by the Executive thereunder, but only to the extent that the
Executive is not entitled to exercise his Stock Incentives after the Termination
Date under the provisions of the Executive's Stock Incentive agreements.

 

(iv) Other Deferred Benefits. Not later than 30 days after the Termination Date,
the Company shall pay the Executive a lump sum cash payment in an amount equal
to the sum of the unvested portion of all other deferred benefits, including
without limitation deferred compensation, retirement and profit-sharing plans,
but only to the extent that the Executive is not entitled to receive such
benefits immediately following the Termination Date under the provisions of the
applicable agreements.

 

(v) Withholding. Notwithstanding anything to the contrary herein, the Company
shall withhold from all severance benefits payable hereunder the sum of federal,
state and local taxes and other amounts which the Company is required by law or
believes appropriate to withhold.

 

(vi) Reimbursement of Business Expenses. The Company will reimburse the
Executive for all business expenses incurred prior to the Termination Date at
the time and in the manner consistent with Company policy.

 

5. Certain Additional Payments by the Company. Intentionally deleted.

 

6. Benefits in Lieu of Severance Pay Policy. The severance benefits provided for
in Sections 3, 4 and 5 hereof are in lieu of any benefits that would otherwise
be provided to the Executive under the Company's severance pay policy or
agreement, and the Executive shall not be entitled to any benefits under any
other Company's severance pay policy or agreement.

 

7. No Funding of Severance. Nothing contained in this Agreement or otherwise
shall require the Company to segregate, earmark or otherwise set aside any funds
or other assets to provide for any payments required to be made under Sections
3, 4 and 5 hereof, and the rights of the Executive to any benefits hereunder
shall be solely those of a general, unsecured creditor of the Company.

 

8. Beneficiaries. In the event of the Executive's death, any amount or benefit
payable or distributable to him pursuant to this Agreement shall be paid to the
beneficiary designated by the Executive for such purpose in the last written
instrument received by the Company prior to the Executive's death, if any, or,
if no beneficiary has been designated, to the Executive's estate, but such
designation shall not be deemed to supersede any beneficiary designation under
any benefit plan of the Company. Whenever this Agreement provides for the
written designation of a beneficiary or beneficiaries of the Executive, the
Executive shall have the right to revoke such designation and to re-designate a
beneficiary or beneficiaries by written notice to the Company, except to the
extent, if any, restricted by law.

 



8

 

 

9. Covenant to Protect Confidential Information. The Executive acknowledges that
in connection with the Executive's employment by the Company, the Executive will
be brought into contact with Confidential Information, and the Executive agrees
that:

 

(a) The Executive will not disclose to any Person or entity any Confidential
Information, either during or after the term of his employment, except to
designated employees of the Company or any subsidiary (only as such employees
need such infom1ation), and attorneys, accountants or other representatives of
the Company or any subsidiary as may be necessary or appropriate in the ordinary
course of performing the Executive's duties as an executive of the Company, or
otherwise with the Company's express prior written consent.

 

(b) The Executive will not disclose or transfer any Confidential Information to
any third party without the express prior written consent of the Company.

 

(c) The Executive will deliver to the Company promptly upon termination of
employment, or at any other time that the Company may so request, all memoranda,
notes, records (including electronic data records), reports and other documents
(and all copies thereof) relating to the Confidential Information which he may
then possess or have within his control.

 

10. Termination of Obligation of Confidentiality. The confidentiality
obligations imposed by Section 9 of this Agreement shall cease to apply to
Confidential Information after the earliest of the date on which the Executive
provides the Company with written evidence clearly establishing that the
Confidential Information which has been treated by the Company or any other
subsidiary as Confidential Information: (i) was known to Executive before it was
obtained from the Company; (ii) was publicly available on the date of first
receipt from the Company or any subsidiary; (iv) has become generally known in
the Company's industry through no fault of the Executive; (v) has been disclosed
to Executive free of any obligation of confidentiality by a third party who has
the right to disclose the same and who did not derive the information from the
Company or any subsidiary; or (vi) was independently developed by the Executive
without the use of the Confidential Information.

 

11. Work Product. The Executive acknowledges that Work Product belongs solely to
the Company.

 

(a) At the request of the Company, the Executive shall (i) promptly and fully
inform the Company in writing of Work Product made, created or conceived during
the Executive's employment, (ii) assign (and the Executive does hereby assign)
to the Company all of his ownership in and rights to such Work Product, and
(iii) assist the Company as requested during and after employment to evidence,
perfect and enforce the rights of the Company in and ownership of such Work
Product by promptly executing and delivering to the Company, the reasonably
necessary written instruments and by performing such other acts as may be
necessary, in the opinion of the Company, so as to enable the Company to obtain
and maintain patent, copyright or other intellectual property rights in such
Work Product and so as to vest the entire right and title thereto in the
Company.

 



9

 

 

(b) Pursuant to the provisions of Minn. Stat. Section 181.78, the Company hereby
notifies the Executive that this Section II does not apply to an invention for
which no equipment, supplies, facility or trade secret information of the
Company was used and which was developed entirely on the Executive's own time,
and (i) which does not relate (A) directly to the business of the Company, or
(B) to the Company's actual or demonstrably anticipated research or development,
or (ii) which does not result from any work performed by the Executive for the
Company.

 

12. Non-Competition, Non-Solicitation and Non-Disparagement. The Executive
acknowledges and agrees with the Company that during the course of the
Executive's employment with the Company, the Executive has had and will continue
to have the opportunity to develop relationships with existing employees,
customers and other business associates of the Company or any subsidiary, which
relationships constitute goodwill of the Company, and the Executive acknowledges
and agrees that the Company would be irreparably damaged if the Executive were
to take actions that would damage or misappropriate such goodwill. The Executive
accordingly covenants and agrees as follows:

 

(a) During the term of the Executive's employment with the Company and for a
period equal to one (1) year after the Termination Date (the "Non-Compete
Period"), the Executive shall not, directly or indirectly, enter into, engage
in, assist, give or lend funds to or otherwise finance, be employed by or
consult with, or have a financial or other interest in, any business which
engages in a business competitive with that of the Company and its subsidiaries,
namely the marketing of energy to retail customers and the provision of
financial and related services to such customers or other persons, whether for
or by himself or as an independent contractor, agent, stockholder, partner, or
joint venture partner for any other Person, provided that the aggregate
ownership by the Executive of no more than two percent (2%) of the outstanding
equity securities of any Person, which securities are traded on a national or
foreign securities exchange, quoted on the Nasdaq Stock Market or other
automated quotation system.

 

(b) The Executive covenants and agrees that during the period commencing with
the date of this Agreement and ending on the third (3rd) anniversary of the
Termination Date if the Termination Date occurs prior to a Change in Control, or
on the second (2nd) anniversary of the Termination Date if the Termination Date
occurs on or after a Change in Control, the Executive will not, directly or
indirectly, either for himself or for any other Person (i) solicit any employee
of the Company or a subsidiary to terminate his or her employment with the
Company or a subsidiary or employ any such individual during his or her
employment with the Company and for a period of six months after such individual
terminates employment with the Company, (ii) solicit any supplier to the Company
or any subsidiary as of the Termination Date to discontinue or modify such
supplier's relationship with the Company or any subsidiary, or (iii) make any
disparaging statements concerning the Company or any subsidiary or their
respective officers, directors, shareholders or employees to any lessor, lessee,
vendor, supplier, customer, distributor, employee, consultant or other business
associate of the Company or any subsidiary.

 



10

 

 

(c) The Executive understands that the foregoing restrictions may limit the
Executive's ability to earn a livelihood in a business similar to the business
of the Company, but the Executive nevertheless believes that the Executive has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given the Executive's education, skills
and ability), the Executive does not believe would prevent him from otherwise
earning a living.

 

13. Remedies. In the event of the violation or threatened violation by the
Executive of any of the covenants contained in this Agreement, in addition to
any other remedy available in law or in equity, the Company shall have (i) the
right and remedy of specific enforcement, including injunctive relief, it being
acknowledged and agreed that any such violation or threatened violation will
cause irreparable injury to the Company and that monetary damages will not
provide an adequate remedy, (ii) the right and remedy to terminate forthwith any
payments or benefits required to be made or provided to the Executive hereunder
upon violation by the Executive of any provisions of Sections 9, 11 or 12
hereof, but without limiting the Executive's obligations under Sections 9, 11 or
12 hereof, provided that all such payments shall be promptly paid over to the
Executive if a court of competent jurisdiction determines that the Executive did
not violate such provisions, (iii) the right and remedy to require the Executive
to account for and pay over to the Company all compensation, profits, monies,
accruals, increments, or other benefits, other than those payable under this
Agreement, derived or received by the Executive or the entity in competition
with the Company as the result of any transactions constituting a breach of any
or all of Sections 9, II or 12 of this Agreement, and Executive agrees to
account for and pay over to the Company such amounts promptly upon demand
therefor, and (iv) the right to any and all damages available as a matter of
law, and costs and expenses incurred by the Company in pursuing its rights under
this Agreement, including reasonable attorneys' fees and other litigation
expenses.

 

14. Arbitration. In the event of a dispute between the Company and the Executive
regarding the entitlement of the Executive to benefits hereunder or the amount
thereof, it is the intention of the parties that the dispute shall be resolved
as expeditiously as possible, consistent with fairness to both sides.
Accordingly, any claim or dispute relating to the entitlement of the Executive
to benefits hereunder or the amount thereof, shall be resolved by binding
private arbitration before three arbitrators. Either party may request
arbitration by written notice to the other party. Within 30 days of receipt of
such notice by the opposing party, each party shall appoint a disinterested
arbitrator and the two arbitrators selected thereby shall appoint a third
neutral arbitrator. In the event the two arbitrators cannot agree upon the third
arbitrator within 10 days after their appointment, then the neutral arbitrator
shall be appointed by the Chief Judge of Hennepin County (Minnesota) District
Court. Any arbitration proceeding conducted hereunder shall be in the City of
Minneapolis and shall follow the procedures set forth in the Rules of Commercial
Arbitration of the American Arbitration Association, and both sides shall
cooperate in as expeditious a resolution of the proceeding as is reasonable
under the circumstances. The arbitration panel shall have the power to enter any
relief it deems fair and just on any claim, including interim and final
equitable relief, along with any procedural order that is reasonable under the
circumstances. Any award rendered by any arbitration panel, or a majority
thereof, may be filed and a judgment obtained in any court having jurisdiction
over the parties unless the relief granted in the award is delivered within 10
days of the award.

 



11

 

 

 

15. Severability. Should any covenant, term or condition contained in this
Agreement become or be declared invalid or unenforceable by a court of competent
jurisdiction, the parties agree that the court shall be requested to judicially
modify such unenforceable provision consistent with the intent of this Agreement
so that it shall be enforceable to the fullest extent possible.

 

16. Applicable Law; Jurisdiction. This Agreement shall be construed, interpreted
and enforced according to the statutes, rules of law and court decisions of the
State of Minnesota without regard to conflict of law provisions. The Executive
hereby submits to the jurisdiction of, and waives any venue objections against,
the State of Minnesota and the federal courts of the United States located in
such state in respect of all actions arising out of or in connection with the
interpretation or enforcement of Sections 9, 11 or 12 of this Agreement, and the
Executive consents to the personal jurisdiction of such courts for such
purposes.

 

17. Amendments; Waivers. This Agreement may be amended, modified, superseded or
cancelled, and the terms or covenants waived, only by a written instrument
executed by both of the parties hereto or, in the case of a waiver, by the
Company. The failure to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same. No waiver of any
term, whether by conduct or otherwise, shall be deemed to be a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term contained in this Agreement.

 

18. Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no succession had taken place unless, in the opinion of legal counsel
mutually acceptable to the Company and the Executive, such obligations have been
assumed by the successor as a matter of law. The Executive's rights under this
Agreement shall inure to the benefit of, and shall be enforceable by, the
Executive's legal representative or other successors in interest, but shall not
otherwise be assignable or transferable.

 

19. Survival. The rights and obligations of the parties pursuant to this
Agreement shall survive the Termination Date to the extent that any performance
is required hereunder after the expiration or termination of such term.

 

20. Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person (in the Company's case, to its Chief
Financial Officer) or 48 hours after deposit thereof in the U.S. mails, postage
prepaid, addressed, in the case of the Executive, to the Executive's last known
address as carried on the personnel records of the Company and, in the case of
the Company, to the corporate headquarters, attention of the Chief Financial
Officer, or to such other address as the party to be notified may specify by
written notice to the other party.

 

21. Construction. Paragraph headings are for convenience only and shall not be
considered a part of the terms and provisions of the Agreement.

 

 

12

 



 



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.

 

ASPIRITY HOLDINGS, LLC

 

 

By: /s/ Mark A. Cohn               

 

Its: President and Chief Executive Officer

 

 

 

/s/ Jeremy E. Schupp                             

Jeremy E. Schupp

 

 

 

 

 

 

 

 

 



13

 

 







EXHIBIT A

 

December 2016

 

Background

 

The Leadership Team desires to build a high performance culture at the Company.
It is imperative for us to develop a compensation philosophy that is consistent
with our cultural goal. As such, we are proposing the following:

 

Compensation Philosophy

 

Our executive compensation decisions are influenced by a variety of factors,
with the primary goals being to align management and member interests and to
link pay with performance. As a retail energy company, we operate in a highly
competitive and challenging industry. We believe that our compensation program
should be designed to provide a total compensation opportunity necessary to both
attract and retain talented and experienced key executives and to reward
individual performance in a manner designed to promote the financial and
operating success of the Company.

 

We are guided by the following key objectives and reward philosophies in the
design and implementation of our compensation program:

 

• Competitive Compensation Opportunity . Our compensation program is designed to
provide a total compensation opportunity that collectively approximates the
median total compensation opportunity of our peer group companies for the
comparable position, if the Company meets the performance goals established
herein.

 

• Pay for Performance. Our compensation program is intended to motivate our key
contributors, including named executive officers (NEOs), to drive our business
and financial results, and is designed to reward both annual financial and
operating performance, as well as improved performance over a longer period of
time. A considerable portion of each executive's total potential compensation
consists of at-risk pay that is expressly conditioned upon the achievement of
pre-established financial objectives and performance criteria.

 

• Alignment with Members. Our compensation program is intended to motivate and
reward our executive officers to drive improved performance, which should, in
turn, lead to the enhancement of long-term equity value for our members.
Currently, only our founder, certain individuals, and the NEOs are members of
the Company. In the future, we plan to extend ownership opportunities to others
in the organization so that everyone's interests are closely aligned with the
interests of our members. Our compensation program is intended to motivate and
reward our key employees to drive improved performance, which should, in turn,
lead to the enhancement of long-term stockholder value.

 

Our compensation program is meant to be dynamic and a reflection of the changing
marketplace in which we compete. We believe it appropriately balances the
factors described above with our goals of attracting, motivating, rewarding, and
retaining our executives and promoting the financial and operating success of
the Company.

 



14

 

 

 



2016 Annual Incentive Plan Design

 

The Annual Incentive Plan (''AlP") is intended to be a tool to help us drive
performance. We are not proposing a Long Term Incentive Plan ("LTIP") at this
time. We will likely postpone the development of an LTIP until the Company is
ready to complete an IPO or decides that one is not likely to occur.

 

Considerations and Recommendations

 



·2016 operating results are estimated to generate a modest profit based on
preliminary budget projections.

 

·We must focus on financial performance and customer growth - in building the
Company to competitive levels of profitability.

 

·Plan design should provide meaningful awards to participants and be aligned
with market compensation.

 

·An annual cash-based plan would be a significant motivator and retention tool
and being able to provide an appropriate distribution of earnings between
shareholders and employees.

 

·Two metrics for the annual incentive plan are desirable - customer counts at
the end of the year and cash flow from operations for the year.

 

·We recommend that no payouts be made unless the Company is successful in
acquiring at least a specified minimum number of customers ("Rule 1" below).

 

·With respect to cash flow from operations, we are proposing that the bonus pool
be calculated based on a "Threshold" of 80% of the "Target" or 100% of the
budgeted amount with a "Maximum" pool size based upon the achievement of 150% or
more of the Target amount ("Rule 2" below).

 

·Individual payouts based on job level, as a percent of eligible payroll, and
actual cash flow from operations achieved are described in "Rule 3" below. Pool
size and payouts between the Threshold and Maximum levels will be computed on a
linear basis.

 

·All new hires prior to September 30, 2016 will participate on a pro rata basis.

 

·Payouts will occur the first pay period after approval of the Company's audited
financial statements, expected to be in April 2017. For eligibility, one must be
employed at the Company on the payout date.

 



15

 

 

 [exhibit_image.jpg]

 



16

